ra}

fing oR .

AO 245B (Rev. 02/08/3019) Judgment in a Criminal Petty Case (Modified) Page 1 of i

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

. United States of America JUDGMENT IN A CRIMINAL CASE
Vv. 7 (For Offenses Committed On or After November 1, 1987)
Jorge Rodriguez-Casillas Case Number: 3:19-mj-24359

 

Chloe §. Dillon

Defendant's Attorney

 

 

REGISTRATION NO. 91434298 NOV 15 2019
THE DEFENDANT: CLERK, U.S. DISTRICT COURT
— pleaded guilty to count(s) 1 of Complaint SOUTHERN DISTRICT OF CALIFORNIA

 

 

[2 was found guilty to count(s) BY _ ____DEPUTY

 

 

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
(1 The defendant has been found not guilty on count(s)
CL} Count(s) a dismissed on the motion of the United States.
| IMPRISONMENT
The defendant is hereby committed to the custedy of the United States Bureau of Prisons to be
imprisoned for a term i
cere SERVED O | | days

Assessment: $10 WAIVED Fine: WAIVED .

I] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal. |

CL] Court recommends defendant be deported/removed with relative, charged in case

 

IT TS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Friday, November 15, 2019
Date of Imposition of Sentence

, \ _
Received an COE SSA

DUSM HONORABLE ROBERT A. MCQUAID
_ UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy | : —-3:19emj-24359

ih

 
